Case 2:13-md-02445-MSG Document 585-3 Filed 09/18/19 Page 1 of 1
Dr. Eric Emch

Dr. Eric Emch, Ph.D. will testify on behalf of Plaintiff States. While at the Antitrust
Division of the United States Department of Justice and Bates White Economic Consulting, Dr.
Emch has gained nearly two decades of experience in economic analysis of competition policy
issues, including analysis of single-firm conduct and monopolization, market definition and
market power, collusion, and the competitive effects of horizontal and vertical mergers. Dr.
Emch analyzed cross-price elasticity of demand among products that can be used to treat Opioid
Use Disorder, and applied the hypothetical monopolist test, to determine that the relevant
antitrust market appropriate for assessing the impact of Defendants’ actions is drugs with co-
formulated buprenorphine/naloxone as the active ingredient that are used in the medication-
assisted treatment of opioid use disorder, sold to customers in the United States. He will opine
that Reckitt had substantial market power in this market from at least October 2012 through
February 2013, as indicated by its very high market share, its ability to maintain high prices and
profits, and the high barriers to enter the market. On rebuttal, Dr. Emch responds to Reckitt’s
economic expert Dr. Normann and Aquestive’s economic expert Dr. Ordover. He will testify
that, contrary to Defendants’ economic experts’ assertions, Defendants’ actions are analogous to
other forms of anti-competitive conduct when evaluated under widely accepted economic
paradigms including the “no economic sense” test and the “raising rival’s costs” paradigm. Dr.

Emch’s opening report is 46 pages, and his rebuttal report is 33 pages.
